
	
		110th CONGRESS
		1st Session
		S. CON. RES. 29
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Encouraging the recognition of the Negro
		  Baseball Leagues and their players on May 20th of each year.
	
	
		Whereas
			 even though African-Americans were excluded from playing in the Major Leagues
			 of their time with their white counterparts, the desire of many
			 African-Americans to play baseball could not be repressed;
		Whereas
			 Major League Baseball did not fully integrate its leagues until July
			 1959;
		Whereas
			 African-Americans began organizing their own professional baseball teams in
			 1885;
		Whereas
			 the skills and abilities of Negro League players eventually made Major League
			 Baseball realize the need to integrate the sport;
		Whereas
			 7 separate baseball leagues, known collectively as the Negro Baseball
			 Leagues, were organized by African-Americans between 1920 and
			 1960;
		Whereas
			 the Negro Baseball Leagues included exceptionally talented players who played
			 the game at its highest level;
		Whereas
			 on May 20, 1920, the Negro National League, the first successful Negro League,
			 played its first game;
		Whereas
			 Andrew Rube Foster founded the Negro National League on February
			 13, 1920, at the Paseo YMCA in Kansas City, Missouri, and also managed and
			 played for the Chicago American Giants, and was later inducted into the
			 Baseball Hall of Fame;
		Whereas
			 Leroy Satchel Paige, who began his long career in the Negro
			 Leagues and did not make his Major League debut until the age of 42, is
			 considered one of the greatest pitchers the game has ever seen, and during his
			 long career thrilled millions of baseball fans with his skill and legendary
			 showboating, helping the Cleveland Indians win the pennant in his first big
			 league victory beginning with his first game on July 15, 1948, and was later
			 inducted into the Baseball Hall of Fame;
		Whereas
			 Josh Gibson, who was the greatest slugger of the Negro Leagues, tragically died
			 months before the integration of baseball, and was later inducted into the
			 Baseball Hall of Fame;
		Whereas
			 Jackie Robinson, whose career began with the Negro League Kansas City Monarchs,
			 became the first African-American to play in the Major Leagues in April 1947,
			 was named Major League Baseball Rookie of the Year in 1947, subsequently led
			 the Brooklyn Dodgers to 6 National League pennants and a World Series
			 championship, and was later inducted into the Baseball Hall of Fame;
		Whereas
			 Larry Doby, whose career began with the Negro League Newark Eagles, became the
			 first African-American to play in the American League in July 1947, was an
			 All-Star 9 times in Negro League and Major League Baseball, and was later
			 inducted into the Baseball Hall of Fame;
		Whereas
			 John Jordan Buck O’Neil was a player and manager of the Negro
			 League Kansas City Monarchs, became the first African-American coach in the
			 Major Leagues with the Chicago Cubs in 1962, served on the Veterans Committee
			 of the National Baseball Hall of Fame, chaired the Negro Leagues Baseball
			 Museum Board of Directors, and worked tirelessly to promote the history of the
			 Negro Leagues;
		Whereas
			 James Cool Papa Bell played, coached, and managed in the Negro
			 Leagues from 1922 to 1950, discovered, trained, and assisted numerous Negro
			 League players into the Major Leagues, and was later inducted into the Baseball
			 Hall of Fame;
		Whereas
			 Minnie Minoso, the Cuban Comet, played on the New York Cubans
			 when they won the Negro League World Series, broke the color barrier on the
			 Chicago White Sox when he joined the team in 1951, and was the first black
			 Latino to play in the Major Leagues;
		Whereas
			 the talents of such players as Josh Gibson, James Cool Papa
			 Bell, and Oscar Charleston earned them recognition in the Baseball Hall of Fame
			 as well as the Sporting News List of Baseball Greatest Players;
		Whereas
			 Autozone Park in Memphis, Tennessee, hosted the inaugural Civil Rights Game
			 between the defending World Champion St. Louis Cardinals and the Cleveland
			 Indians in commemoration of the civil rights movement, on March 31, 2007;
			 and
		Whereas
			 by achieving success on the baseball field, African-American baseball players
			 helped break down color barriers and integrate African-Americans into all
			 aspects of society in the United States: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the teams and players of the
			 Negro Baseball Leagues for their achievements, dedication, sacrifices, and
			 contributions to both baseball and our Nation; and
			(2)encourages the observation of Negro
			 Leaguers Recognition Day on May 20 of each year.
			
	
		
			Passed the Senate May 10, 2007.
			
			Secretary.
		
	
	
	
